Morton F. Plant died November 4th, 1918, leaving a will dated October 16th, 1918, the third paragraph of which contained the following bequest: "To each of the domestic servants in my employ at the time of my death who shall have been continuously in my employ for the period of ten years prior thereto the sum of one thousand ($1,000) dollars." The plaintiff had been continuously in the employ of Mr. Plant for ten years prior to the latter's death, first as an assistant gardener and later as head gardener, and claimed to be entitled to such legacy as one of the "domestic servants" in his employ at the time of his death.
The question to be determined upon this appeal is not the abstract question whether a gardener is a "domestic servant," but the concrete question is whether, in this clause of his will, the testator intended to include the plaintiff among the domestic servants who had been in his employ at the time of his death continuously for the period of ten years prior thereto. "A testator's intent is to be ascertained from the words of his will interpreted in the light of their context and of the surrounding circumstances, and `the court should place itself in the situation of the testator, surrounding itself by the facts which were before him, and then ascertain the meaning of the language it is called upon to construe.'" Day v.Webber, 93 Conn. 308, 311, 105 A. 618. The record before us does not contain any portion of Mr. Plant's will other than the single clause we are asked to construe, and we are therefore deprived of such assistance in ascertaining his intent as might be gained from an *Page 238 
examination of the context of this clause, and a consideration of the will as a whole. The claimed corrections in the finding would simply substitute the language of the draft-finding for that of the finding as to matters which are not sufficiently material to affect the decision. The finding discloses the following facts: The testator, Mr. Plant, owned and occupied a large estate at Eastern Point, in the town of Groton, the house grounds covering about forty-four acres which were elaborately laid out and required the services of a number of men to maintain. The plaintiff entered Mr. Plant's employ in May, 1908, as assistant gardener and continued as such until the summer of 1912 when he was placed in charge of the gardening work on the home grounds and continued as head gardener until Mr. Plant's death. Plaintiff's work was in taking care of the garden where vegetables and flowers were grown and in the care of the shrubs on the home grounds, but he occasionally rendered services in connection with the delivery of vegetables to the kitchen and flowers for use in the house. He had no regular duties to perform in the mansion house. From September or October, 1908, until he was married, in 1913, plaintiff boarded with a woman who conducted a boarding and lodging house, in which eight or nine of those working on the estate boarded or lodged under an arrangement with Mr. Plant, and in a house located on the home grounds. After his marriage in 1913 plaintiff lived in a cottage on the home grounds furnished for his use by Mr. Plant.
The trial court reached the conclusion that the services performed by plaintiff upon the grounds of the Plant house concerned the home and contributed to the comfort and pleasure of those living in the home, and that plaintiff was a domestic servant within the class described in the third paragraph of the will. *Page 239 
Defendants appealed upon the ground that the court erred in holding that one who worked on the grounds, but who neither worked nor resided in the house of the testator, was a domestic servant. "The term `domestic' has a widely varying meaning, and, while its primary significance relates to the house or home, it is often used in a vastly broader sense. Its significance must always be determined with reference to the subject matter and the relation in which it appears." Kimball v. North East Harbor WaterCo., 107 Me. 467, 78 A. 865. Definitions of lexicographers giving the primary meaning of the word are not particularly helpful, and precedents are only of limited authority upon the construction of the word "domestic" or the phrase "domestic servants" as used in a will, since their use in each case presents an individual problem which the court must solve, not merely from the language used, but from that language viewed in the light of all the other provisions of the will involved and of the surrounding circumstances.
Defendant cites upon his brief two English cases,Ogle v. Morgan, (1852) 1 De G., M.  G. 359, 16 Jur. 277, and Vaughan v. Booth (1852), 13 Eng. L.  Eq. Rep. 351, 16 Jur. 808, each of which, as he correctly states, is practically identical with the case at bar. In the first case the bequest was "to each person as a servant in my domestic establishment," and in the second "to each of my domestic servants." In each case the plaintiff was a gardener and lived in a cottage furnished him by the testator. In each case it was held that the bequest was limited to servants living or working in the house and that the gardener was not included therein. Ogle v. Morgan, decided in 1852, was followed not only by Vaughan v. Booth, but byIn re Drax (1887) 57 L. T. (N.S.) 475 (coachman *Page 240 
and groom living out of the house), and In re Ogilby
(1903) 1 Ir. R. (Ch.Div.) 525 (laundress living out of the house), and was generally cited both in England and in this country as authority for the proposition that the term "domestic servant" could not be construed to mean an outdoor servant.
In the case of In re Jackson (1923) [L. R.] 2 Ch. 365, 38 A. L. R. 763, there was a bequest "to each of my domestic servants who shall be in my service at the time of my decease and who shall have been in my service for ten years or upwards." It was held that this bequest included testator's coachman, chauffeur and the gardener who lived in a cottage provided for him at the country residence of the testator. Lord Sterndale, Master of the Rolls, in discussing Ogle v.Morgan, said: "If it really extends to this, that in any will, under any circumstances, a 'domestic servant' can never mean an outdoor servant it must be regarded as a dictum only, by which, with the greatest respect, we are not bound, and which I am not myself inclined to follow . . . I think the discussions which have taken place show that seventy years have perhaps somewhat changed the popular meaning of the words 'domestic servant,' that the same prima facie meaning is not necessarily to be attached to them as was formerly the case. We must look at the intention of the testator, examining all the circumstances of the case, and, in particular, the fact that in this case he was the employer of other kinds of labor. . . . A man who cultivates vegetables for the household and looks after the amenities of the garden, can, I think, be called a domestic servant in the sense that he is employed to minister to the testator's home comfort and enjoyment, even though he does not actually live in the testator's house." In view of this case, Ogle v.Morgan and the cases that followed it cannot be *Page 241 
regarded as authority for the statement that one not working and living in the house could not be considered a domestic servant.
Without, of course, attempting to formulate a definition which would be applicable to all cases, we think it may be said that ordinarily a domestic servant is one whose service is connected with the maintenance of the house and land connected with it and constituting the establishment of his employer in such a way that his work and duties, whether in or outside the house, have to do with the running of the establishment or estate in providing for and ministering to the wants and comforts of the members of his employer's household. In the case of the ordinary family no doubt it would usually be the case that such servant would be found living and working in the house itself. It is apparent from the record that Mr. Plant's household was not limited to those persons who lived in a single house. There were upon the home grounds the mansion house, a cottage and later a bungalow sometimes occupied by Mr. Plant, and four other houses in which his servants lived, as well as the cottage in which plaintiff lived after his marriage. Here was the domestic establishment of a man of great wealth requiring for its maintenance the service of many servants, who were housed — presumably as convenience dictated — either in the mansion house or any of the other houses upon the home grounds. The master himself lived for a portion of the time outside of the mansion house. Can it reasonably be said that in the case of an establishment of this magnitude only those persons who actually worked and lived in the mansion house were members of the household? It seems to us that those persons whose work it was to assist in the running of this establishment were all domestic servants in the employ of the *Page 242 
master of the establishment, whether they lived and worked in the mansion house, lived in the mansion house but worked in one of the other houses or about the grounds, lived in one of the other houses and worked in the mansion house, or lived in one of the other houses and worked about the grounds. In an old English case which held a head gardener to be a household servant it was said: "For, though he did not live in the defendant's house, or within the curtilage (intra moenia), he lived in the grounds within the domain." Nowlan v. Ablett (1835) 2 C., M.  R. 54. Here plaintiff lived and worked in the domain of this country estate, and the services he performed were rendered in and for the household of the master of the domain, and quite distinct as it seems to us from services rendered by an employee or laborer upon a farm or any other enterprise conducted apart from the household of the employer.
In Frazer v. Weld, 177 Mass. 513, 59 N.E. 118, the bequest was to "servants . . . at my homestead or at the stable connected therewith." The court, citingOgle v. Morgan, held, "with more or less of doubt," that plaintiff who worked around the house and lived in his own house was "an out of doors laborer rather than a servant employed at the house or stable." InMurphy v. Lawrence, 218 Mass. 39, 105 N.E. 380, the bequest was "to each of my domestic servants, other than those named in the two preceding articles." The court held that an examination of the whole will, and especially of the two preceding articles, did not disclose an intention to include the plaintiff, a groom or stableman in the legacy. In Lafrinz v. Whitney,233 N.Y. 107, 134 N.E. 852, the legacy was "to each person not heretofore named, who at the time of my death shall be in my service and shall then be customarily employed as part of my household in my *Page 243 
house." The court held that plaintiff, who was employed to watch the exterior of testator's New York house, was not included in the legacy, in view of the presence of the phrase "in my house." In each of these cases the question was determined by ascertaining the intention of the testator as expressed in the particular will under consideration. The problem of the trial court in the case at bar was to ascertain the intention of this testator as expressed in this clause of his will, placing itself in the situation of the testator and surrounding itself with the facts which were before him. In the absence of any limitations upon the language of this bequest to be found in the context, or of any contrary intention to be gathered from the will as a whole, and having in mind the character and extent of Mr. Plant's domestic establishment at Eastern Point, we cannot say that the trial court did not correctly construe this clause of his will as expressing an intent to include the plaintiff as a beneficiary thereunder.
   There is no error.
In this opinion the other judges concurred.